



Exhibit 10.43


SECOND AMENDMENT TO LEASE
THIS SECOND AMENDMENT TO LEASE (this “Second Amendment”) is made as of
February 25th, 2019, by and between ARE-SD REGION NO. 44, LLC, a Delaware
limited liability company (“Landlord”), and REGULUS THERAPEUTICS INC., a
Delaware corporation (“Tenant”).
RECITALS
A.    Landlord and Tenant are now parties to certain Lease dated as of July 31,
2015, as amended by that certain First Amendment to Lease dated as of May 1,
2016 (as amended, the “Lease”). Pursuant to the Lease, Tenant leases certain
premises consisting of approximately 59,248 rentable square feet (“Premises”) in
a building located at 10614 Science Center Drive, San Diego, California. The
Premises are more particularly described in the Lease. Capitalized terms used
herein without definition shall have the meanings defined for such terms in the
Lease.
B.    Concurrently with this Second Amendment, Tenant is entering into a new
lease with Landlord pursuant to which Tenant is leasing approximately 24,562
rentable square feet of space in that certain building located at 10628 Science
Center Drive, San Diego, California (“New Lease”).
C.    Landlord and Tenant desire, subject to the terms and conditions set forth
below, to provide for the acceleration of the Lease Expiration Date in
connection with the commencement of the New Lease.
NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:
1.
Term. Notwithstanding anything to the contrary contained in the Lease, the Lease
Expiration Date shall occur on the Commencement Date (as defined in the New
Lease) of the New Lease (“Termination Date”). Notwithstanding the foregoing, if
the New Lease terminates prior to the Commencement Date (as defined in the New
Lease) of the New Lease such that the Commencement Date (as defined in the New
Lease) of the New Lease never occurs, this Second Amendment shall be null and
void and of no further force or effect, the Lease Expiration Date shall not be
accelerated and the Lease shall continue in full force and effect.



2.
Base Rent/Security Deposit. Tenant shall continue to pay, through the
Termination Date, all amounts due and owing under the Lease including, without
limitation, Base Rent, Operating Expenses, Tax Expenses and Utilities Costs as
provided under the Lease. Such amounts shall be prorated for any partial month.

Landlord presently holds a security deposit under the Lease in the amount of
$295,648.00 (the “Security Deposit”). Provided that Tenant delivers all
recurring monthly Rent due under the Lease for the month of March 2019, Landlord
shall return a portion of the Security Deposit, in the amount of $191,648.00, to
Tenant within 14 days after Tenant’s payment of such amounts.
3.
Termination and Surrender. Tenant shall voluntarily surrender the Premises on or
before the Termination Date. Tenant agrees to cooperate reasonably with Landlord
in all matters, as applicable, relating to (i) surrendering the Premises in
accordance with the surrender requirements and in the condition required
pursuant to the Lease (except that, notwithstanding anything to the contrary
contained in Section 15.2 of the Lease, delivery of a Surrender Plan shall occur
as promptly as possible, but shall not be required to be delivered sooner than
the date that is 120 days prior to the Termination Date), and (ii) all other
matters related to restoring the Premises to the condition required under the
Lease. After the Termination Date, Tenant shall have no further rights of any
kind with respect to the Premises. Nothing herein shall excuse Tenant from its
obligations under the Lease prior to the Termination Date.



4.
Brokers. Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker”) in connection
with the transaction reflected in this Second Amendment and that no Broker
brought about this transaction. Landlord and Tenant each hereby agrees to
indemnify and hold the other harmless from and against any claims by any Broker
claiming a commission or other form of






--------------------------------------------------------------------------------





compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this Second Amendment.


5.
OFAC. Tenant and all beneficial owners of Tenant are currently (a) in compliance
with and shall at all times during the Term of the Lease remain in compliance
with the regulations of the Office of Foreign Assets Control (“OFAC”) of the
U.S. Department of Treasury and any statute, executive order, or regulation
relating thereto (collectively, the “OFAC Rules”), (b) not listed on, and shall
not during the term of the Lease be listed on, the Specially Designated
Nationals and Blocked Persons List, Foreign Sanctions Evaders List, or the
Sectoral Sanctions Identification List, which are all maintained by OFAC and/or
on any other similar list maintained by OFAC or other governmental authority
pursuant to any authorizing statute, executive order, or regulation, and (c) not
a person or entity with whom a U.S. person is prohibited from conducting
business under the OFAC Rules.



6.
Miscellaneous.

a.This Second Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions. This Second Amendment may be amended
only by an agreement in writing, signed by the parties hereto.
b.This Second Amendment is binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.
c.This Second Amendment may be executed in 2 or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Counterparts may be delivered via facsimile, electronic
mail (including pdf or any electronic signature process complying with the U.S.
federal ESIGN Act of 2000) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes. Electronic signatures shall be deemed original
signatures for purposes of this Second Amendment and all matters related
thereto, with such electronic signatures having the same legal effect as
original signatures.
d.Except as amended and/or modified by this Second Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Second Amendment. In the
event of any conflict between the provisions of this Second Amendment and the
provisions of the Lease, the provisions of this Second Amendment shall prevail.
Whether or not specifically amended by this Second Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Second Amendment.


[Signatures are on the next page.]























































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the day and year first above written.
TENANT:
REGULUS THERAPEUTICS INC.,
a Delaware corporation
By: /s/ Daniel Chevallard    
Its: Chief Financial Officer


    
LANDLORD:
ARE-SD REGION NO. 44, LLC,
a Delaware limited liability company
By:    ALEXANDRIA REAL ESTATE EQUITIES,     L.P.,
a Delaware limited partnership,
managing member


By:    ARE-QRS CORP.,
    a Maryland corporation,
    general partner


By:    /s/ Jennifer Banks    
Its: Co-Chief Operating Officer & General Counsel        





